DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/20 has been entered.
Response to Amendment
As to applicants amended claims received on 7/22/20 and applicants remarks received on 7/22/20, the previous objections to the drawings, the specification and the claims are withdrawn.
	Based on the claim amendments and remarks, the previous 112a rejections are withdrawn.
As to applicants amended claims, the previous 112b rejections are withdrawn. However, new rejections are entered to address the claim amendments.
In regards to applicants amended claims and remarks, the previous prior art rejection has been maintained with modifications to address the claim amendments (see below).
Claim Status
Claims 1-14 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, a plurality of various types of ports are described in lines 20-22.  However, it is unclear to the examiner whether applicants are intending to state that there are a plurality of filtration ports, a plurality of stirring ports, and a plurality of temperature adjustment ports (i.e. at least 6 ports total), or if applicants are  stating that the first and second processing ports can each only be a filtration port where the combination of the first and second filtration ports would make up a plurality.  Therefore, it is unclear what ports and how many are actually required.
With respect to claim 1, it is unclear what “the corresponding preprocessing devices” on samples in the first port in lines 31-33 is attempting to describe as multiple devices as the processing port have not been previously recited.  It is the examiners understanding that each processing port enables a preprocessing procedure to be executed (lines 9-12) and that each singular preprocessing procedure that occurs at each port is carried out by a corresponding singular preprocessing device (lines 13-17).  Therefore, it is unclear how there are multiple devices at the first processing port. Further, there is insufficient antecedent basis for this limitation and it is unclear what multiple devices are being recited.  Line 35 is similarly rejected.
Regarding line 38 of claim 1, it is unclear what plurality of “ports” is being described as second processing ports.  Are there multiple second processing ports, or is there only one? The examiner believes that there is only a singular port.
With respect to claim 1, it is unclear what “the corresponding preprocessing devices” on samples in the second port in lines 38-40 is attempting to describe as multiple devices as the processing port have not been previously recited.  It is the examiners understanding that each processing port enables a preprocessing procedure to be executed (lines 9-12) and that each singular preprocessing procedure that occurs at each port is carried out by a corresponding singular preprocessing device (lines 13-17).  Therefore, it is unclear how there are multiple devices at the first processing port. Further, there is insufficient antecedent basis for this limitation and it is unclear what multiple devices are being recited.  Line 44 is similarly rejected.
As to “the second preprocessing kit” of line 44 of claim 1, it is unclear what kit is attempting to be described as there is no kit that is previously described. Therefore, this limitation has insufficient antecedent basis and it is unclear what kit is being referred to and also what defines a kit.
With respect to lines 46 and 48 it is unclear what applicants are attempting to describe. Specifically, applicants state that the first and second processing port “may” include several variations of ports.  However, it is ambiguous as to whether or not these types of ports are required or not since if they do not include the recited components it seems that the limitations may still be satisfied.  The examiner suggests applicants remove the term “may”.  Additionally, there is nothing in lines 47-50 that precludes the ports of the first type from being the exact same as the ports of the second type, and therefore it is ambiguous as to whether the first port type and second port type are different and require different structure, or whether they could be the same.  If the first and second port types are both filtration ports, then it is unclear what would define a filtration port (first type) from another filtration port (second type). If the ports are different, then applicants need to clarify the claims.
Claims 2-14 are rejected based on further claim dependency.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102a1/a2 as being anticipated by Ebi et al (US 20110176976; hereinafter “Ebi”; already of record).
As to claim 1, Ebi teaches a preprocessing apparatus (Ebi; Fig. 4, 11) with: a carrying/moving mechanism 110 which moves containers from a setting part (Ebi teaches a setting part as 151 in figure 11, and also a setting part as one of 130, 120 of ports on 24 in Figures 4-6; [48, 55]) to processing ports (Ebi teaches processing ports as 100, 120, 24, 25 in figure 11, and also ports as any of 130, 120 or ports on 24 which don’t serve as the setting part in Figures 4-6; [48, 55]) where processing devices act on each port, the processing devices including at least one of a separation device, a gas supply device, a stirring device, a pressure applying device, or a drying/solidifying device (Ebi; Figures 4-6, 11 [56, 57, 73, 74]. Ebi teaches port 120 with a gas supply 122A or pressure applying device 122A/123A; Fig. 6 [75, 76]. Additionally, Ebi also teaches the various ports for stirring 100 and for applying pressure or gas; Fig. 5, 11. Ebi also teaches stirring device at port 25.), where the preprocessing ports are 
Note: Claims 1-14 contain a large amount of functional language (ex: “for…”, “configured to…”, etc).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims. 

Claims 1, 2, 4, 8, 9 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Hitachi (Translation of JP 2003339374A; hereinafter “Hitachi”; already of record).
As to claim 1, Hitachi teaches a preprocessing apparatus (Hitachi; [10-25, 38] Fig. 1-11) with: a carrying/moving mechanism [14, 22] which holds multiple containers 1/7 where the portion of the mechanism which interacts with 1/7 serves as a holding part, the containers having an internal through space (Hitachi; Figs 1-11. The examiner notes that the containers are not positively recited and what they contain does not further define the structure of the 
Note: Claims 1-14 contain a large amount of functional language (ex: “for…”, “configured to…”, etc).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims. 
As to claim 2, Hitachi teaches the device of claim 1 supra, where the kit includes a separating device 1 with a membrane 2 [13] and an outlet which connects to container 19 (Hitachi; Figs. 1-4, 7, 10-11. The examiner notes that the kits are not positively recited and what they contain does not further define the structure of the apparatus), and where the processing ports as the portions holding 19 are accessed by a pressure applying part 61/10/15/18 (Hitachi; [14]). 
Regarding claim 4, Hitachi teaches the device of claim 2 supra
Regarding claims 8 and 9, Hitachi teaches the device of claim 2 supra, with the vacuum serving as the pressure applying device with the point at which they interact defines nozzles which supplies/removes gas to serve as the drying/solidifying mechanism, where each of 61 serves to remove gas (see claim 2 above).	
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hitachi in view of Doucette et al (US 20150051383; hereinafter “Doucette”; already of record). 
Regarding claim 3, Hitachi teaches the device of claim 1 supra, with a separation device and collecting container, and carrying mechanism (The examiner notes that how the carrying mechanism functions does not further define the apparatus structure beyond that of a capability, and that the carrying mechanism would be capable of carrying various configurations of kits).
Hitachi does not specifically teach the specifics of the separation device and the container including a flange, then Doucette teaches the analogous art of a processing device with a separation device 113 and a container 205, each having a flange (Doucette; Fig. 1 [61-67]). It would have been obvious to one of ordinary skill in the art to have modified the separation device and container of Hitachi to include flanges as in Doucette because Doucette teaches that these components are well known in separation cartridges and containers (Doucette; Fig. 1 [61-67]). Further, one of ordinary skill in the art would understand that flanges provide the advantages of enabling the separation device and the container to fit into respective holders and be supported by the respective holders without falling through/into the holders, which is well known in the art of laboratory processing apparatuses.  Further, it would have been obvious to change the shape of the separation device and container of Hitachi to have a flange as in Doucette to provide the advantage of ensuring that the separation device and the container to fit into respective holders and be supported by the respective holders without falling through/into the holders since it has been held that changes in shape are not patentably distinct from prior art (MPEP 2144.04 IV).
Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi in view of Olympus (Translation of JP 2007033414; hereinafter “Olympus”; already of record).
Regarding claims 5-6, Hitachi teaches the device of claim 2 supra
Hitachi does not specifically teach a plurality of stirring mechanisms at the ports. However, Olympus teaches the analogous art of a processing apparatus with a plurality of stirring means (Olympus; [30, 36, 37, 39, 41-43, 55, 57, 78] Fig. 1-8). It would have been obvious to one of ordinary skill in the art to have included the stirring means of Olympus in the processing apparatus of Hitachi because Olympus teaches that stirring helps to improve analysis time (Olympus; [30]) and also helps shorten processing time (Olympus; [55]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hitachi in view of Ebi et al (US 20110176976; hereinafter “Ebi”; already of record).
Regarding claim 7, Hitachi teaches the device of claim 2 supra.
Hitachi does not specifically teach a transfer part for moving the collecting container outside the preprocessing apparatus (The examiner notes that sample injecting apparatus is not positively recited).  However, Ebi teaches the analogous art of a processing apparatus with a transfer part 110 which moves the container 54 outside of the preprocessing apparatus (Ebi teaches moving the container with 110 to reaction unit 24/detection unit 27/6/10 where the sample is aspirated; Fig. 4, 11 [35, 91-103, 174]. The examiner is interpreting the portions of 24/27/6/10 to be outside of the preprocessing apparatus). It would have been obvious to one of ordinary skill in the art to have included the transfer device of Ebi in the apparatus of Hitachi because Ebi teaches that transferring the container to a detection unit enables analysis to take place (Ebi; [35, 91-103, 174]).
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi in view of Nogami et al (US 20110157580; hereinafter “Nogami”; already of record).
Regarding claims 10-14, Hitachi teaches the device of claim 1 supra, with a dispenser (Hitachi; [14, 23]), and the separation device in the processing ports, and the carrying mechanism with a holding part.
Hitachi does not specifically teach a rotating sample nozzle to dispense from a sample setting part to the separation device, and a rotating reagent nozzle to dispense from a reagent 
Response to Arguments
Applicant's arguments, filed 7/22/20, have been considered, but are not persuasive. 
Applicants argue on pages 14-15 of their arguments that prior art Hitachi and Ebi both teach the concurrent and parallel processing of the samples using the same procedures, and therefore the prior art does not teach different preprocessing procedures and concurrently performing the first preprocessing procedure and the second preprocessing procedure.  The examiner respectfully disagrees. First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., different preprocessing procedures) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  There is nothing in the claims that requires the preprocessing procedures to be different. The claims require concurrent and parallel processing in lines 51-53, but yet lines 13-17 a only recite the specifics of the preprocessing devices and lines 46-50 recite that the first and second ports can be the same (see the variants in lines 46-50). Therefore, there is no requirement in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Examiner, Art Unit 1798